Citation Nr: 1023035	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  92-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased schedular rating for service-
connected left ankle disability, rated 30 percent disabling 
before January 26, 2004.

3.  Entitlement to an increased schedular rating for service-
connected left ankle disability, rated 40 percent disabling 
from April 1, 2005.

4.  Entitlement to an extraschedular evaluation under 38 
C.F.R. § 3.321(b) for left ankle disability.

5.  Entitlement to an effective date earlier than May 19, 
1999, for a 50 percent rating for post-traumatic stress 
disorder (PTSD).

(Other issues are the subject of another decision.)



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 
1967.

In a November 1991 rating decision the RO denied entitlement 
to service connection for a left ankle disability, a sinus 
disorder, and PTSD.  The Veteran appealed these issues.

This case was before the Board in December 1994, at which 
time the Board remanded the case to the RO for additional 
development.  While the case was pending at the RO, in an 
April 1997 rating decision the RO granted service connection 
for a left ankle disability, rated as 10 percent disabling; 
and PTSD, also rated at 10 percent.  The RO increased the 
rating for the left ankle disability from 10 to 30 percent in 
August 1997.  The Veteran perfected an appeal of the ratings 
assigned for the left ankle disability and PTSD.  In 
September 1999 the RO increased the rating for PTSD from 10 
to 50 percent, effective June 9, 1999.  The Veteran stated in 
October 1999 that he was satisfied with the 50 percent rating 
assigned for PTSD, which the Board construed as a withdrawal 
of his appeal on that issue.  He has, however, subsequently 
appealed the effective date assigned for the 50 percent 
rating, which the RO later revised to May 19, 1999.  

The Board remanded the claim in December 2003 for further 
development and consideration.  In May 2006, the RO increased 
the rating for the left ankle disability from 30 to 40 
percent, effective from April 1, 2005.  The Veteran was in 
receipt of temporary total ratings for the left ankle 
disability from January 26, 2004, to March 31, 2005, and from 
December 15, 2008, to May 31, 2008.  These time periods will 
not be considered for an increased rating.  

The issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.

The issues of entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) for left ankle disability and 
effective date earlier than May 19, 1999, for a 50 percent 
rating for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
currently is not suffering from sinusitis.

2.  Before January 26, 2004, the preponderance of the 
evidence shows that the Veteran's service-connected left 
ankle disability is not manifested by either ankylosis or 
nonunion of the tibia or fibula.

3.  From April 1, 2005, the preponderance of the evidence 
shows that the Veteran's left ankle disability is manifested 
by ankylosis.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The schedular criteria for an evaluation in excess of 30 
percent for a left ankle disability before January 26, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5262, 5270 (2008).

3.  The schedular criteria for an evaluation in excess of 40 
percent for left ankle disability from April 1, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5262, 5270 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The initial rating decision was made 
prior to the enactment of the current laws and regulations.  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Regarding the service connection claim, the RO provided the 
appellant with notice in March 2006, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a May 2006 
supplemental statement of the case, following the provision 
of notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The increased rating claim involves a "downstream" issue, 
as the initial claim for service connection for a left ankle 
disability was granted in the rating decision on appeal, and 
the Veteran disagrees with the evaluations assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see Shinseki, supra.  As the Veteran 
has not alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

A.  Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1131, 
1153; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Absent 
proof of a present disability, there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Although a veteran may testify as to symptoms he perceives to 
be manifestations of a disability, the questions of whether a 
chronic disability is currently present and related to 
service require medical knowledge and must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's service treatment records show that, when 
examined on entering service in April 1965, he reported 
having ear, nose, and throat trouble, which he described as a 
dust allergy.  He also reported having had his adenoids 
removed three times as a child.  On elaborating on that 
report the medical examiner noted that the Veteran did not 
then have any symptoms, and no abnormalities were found on 
examination.

He was treated for sinusitis and rhinitis in January 1966, 
which did not respond to treatment and he was referred for an 
ear, nose, and throat evaluation.  The report of that 
evaluation, if it was conducted, is not of record.  He 
underwent another ear, nose, and throat evaluation in May 
1967, at which time the examiner noted that the Veteran had a 
long history of sinusitis.  The Veteran then reported having 
had difficulty breathing for years, and the examiner noted 
that he had a possible history of allergies.  That evaluation 
resulted in a diagnosis of allergic versus vasomotor 
rhinitis, and the Veteran was referred for an allergy work- 
up.  During the allergy work-up, he reported having had the 
symptoms for four or five years.  The allergist entered a 
diagnosis of perennial rhinitis, probably allergy based, 
versus vasomotor rhinitis.  The allergist noted that the 
Veteran was awaiting discharge, and that he did not want to 
stay in service for the time required for allergy testing.

He continued to receive treatment for his symptoms, and an 
allergy study was done in July 1967.  At that time he 
reported a long history of intermittent nasal congestion, and 
that his adenoids had been removed three times prior to 
service.  He reported having used Afrin nasal spray four to 
six times a day for the previous three years.  The allergy 
testing was positive for multiple substances, and the 
physician entered diagnoses of rhinitis medicamentosa and 
hyperesthetic rhinitis with allergic components, with 
possible psychophysiological aggravation of symptoms.  The 
physician strongly recommended that the Veteran stop smoking, 
and that he discontinue the use of nasal spray.  The Veteran 
again complained of ear, nose, or throat trouble when being 
examined on separation from service, which the examiner 
described as a chronic sinus problem.  On examination the 
examiner noted that the veteran had undergone studies for 
chronic allergic rhinitis, but that he was not willing to 
apply for a continuance on active duty (presumably for 
treatment).

Based on the evidence shown above, in the March 1973 rating 
decision the RO denied entitlement to service connection for 
allergic rhinitis.  The RO found that the disorder pre-
existed service, and was not shown to have been aggravated 
during service.

The evidence received subsequent to the March 1973 decision 
includes the report of a September 1991 VA examination, which 
shows that the veteran then suffered from chronic sinus 
disease, but did not result in a diagnosis of allergic 
rhinitis.  During an October 1991 ear, nose, and throat 
evaluation, the Veteran reported having had nasal congestion 
for many years, and having undergone allergy shots, which did 
not alleviate his symptoms.  His symptoms were then diagnosed 
as probably being allergic rhinitis.  The examiner did not 
provide an opinion regarding the onset of the disorder.

In April 1992, the Veteran stated that he continued to have 
upper respiratory allergy symptoms, for which he had received 
treatment since his separation from service.  He had tried to 
obtain medical records for his treatment shortly after 
service, but those records were no longer available.

VA and private treatment records indicate that in July 1998 
he was treated for acute sinusitis and bronchitis, but not 
allergic rhinitis.  He was treated for nasal congestion in 
February 1999, and then reported having used Afrin nasal 
spray for more than 20 years.  In July 1999 his nasal 
congestion was diagnosed as allergic rhinitis and rhinitis 
medicamentosa, and he was again instructed to discontinue the 
use of nasal sprays.  He was again treated for allergic 
rhinitis in June and October 2001.  Other than characterizing 
the disorder as allergic in nature, none of the VA or private 
treatment records provides any etiology for the rhinitis.

In March 2003, the Veteran stated that he told the examiner 
when he entered service that he had had three surgeries to 
have his adenoids removed and that he was taking medication 
to be able to breathe, but that he was inducted nonetheless.  
He stated that his mother sent him medication so that he 
could breathe the entire time he was in Vietnam, and that he 
continued to have difficulty breathing.

A VA examination was conducted in May 2006.  The examiner 
noted that a recent head magnetic resonance imaging (MRI) 
noted no evidence of sinus infection or thickening of the 
mucosal surfaces in the sinuses.  The examiner opined that 
MRI scans generally over call sinus disease, and therefore, 
no evidence of sinus infection or thickening of the mucosal 
surfaces in the sinuses on MRI generally denotes absence of 
any problem entirely.  The diagnosis was history of rhinitis, 
allergic versus vasomotor etiology; no significant history of 
chronic sinusitis.  The examiner noted that the Veteran had 
no evidence of actual sinusitis, and his previous diagnosis 
was allergic rhinitis.  The claims file is devoid of a 
current diagnosis of sinusitis. 

The Veteran complained of nasal problems in service, however, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  The examiner who 
conducted the May 2006 VA examination specifically noted that 
the Veteran's had inservice nasal problems, but found that 
the Veteran did not currently have sinusitis.  See McManaway 
v. West, 13 Vet. App. 60, 66 (1999) (where there is assertion 
of continuity of symptomatology since service, medical 
evidence is still required to establish "a nexus between the 
continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001).

The Veteran genuinely believes that he has sinusitis due to 
service.  The Veteran is competent to comment on his 
symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the presence of 
sinusitis and his views are of no probative value.  And, even 
if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the detailed opinion provided 
by the medical professional who reviewed the Veteran's claims 
file and provided the reasons for his opinion.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

B.  Increased Rating Claim

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Veteran is in receipt of a 30 percent rating for the left 
ankle disability, before January 26, 2004, and a 40 percent 
rating from April 1, 2005.  He requests increased, initial 
ratings for the disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent 
evaluation is warranted for ankylosis in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees.  A 40 percent evaluation, the 
maximum rating provided for under Diagnostic Code 5270, 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity.

Standard range of motion of an ankle is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

No treatment record or examination report, prior to January 
2003, when the Veteran underwent surgical fusion of the left 
ankle, shows that the left ankle joint was ankylosed.  

On VA examination in May 1997, the Veteran had left ankle 
range of motion of dorsiflexion reduced 7 degrees, normal 
plantar flexion of 40 degrees, and inversion and eversion 
were within normal limits and symmetrical with the right 
ankle.  On VA examination in January 2000, the Veteran had 
left ankle range of motion to neutral on dorsiflexion, and 50 
degrees of plantar flexion.  A VA medical examination in 
October 2002 revealed left ankle range of motion of to 10 
degrees of dorsiflexion and 0 to 30 degrees of plantar 
flexion.  The Veteran subsequently presented a medical report 
from a private physician in which the physician indicated 
that the Veteran had no movement in the left ankle.  The 
physician did not, however, describe any physical examination 
of the left lower extremity.  

A higher disability evaluation is not warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion, or eversion 
deformity have not been approximated.  Consequently, a higher 
rating under Diagnostic Code 5270 prior to January 26, 2004, 
is not warranted.

With respect to Diagnostic Code 5262 for impairment of the 
tibia and fibula, there is no treatment or examination record 
that shows nonunion of tibia or fibula with loose motion of 
those bones.  Consequently, the requirements for the 40 
percent rating under Code 5262 are not met.

After April 1, 2005, the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  38 
C.F.R. § 4.68.  Combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation provided 
for amputation at that level under Diagnostic Code 5165.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and increased ratings are not 
warranted. 


ORDER

Entitlement to an increased schedular rating for service-
connected left ankle disability before January 26, 2004, is 
denied.

Entitlement to an increased schedular rating for service-
connected left ankle disability from April 1, 2005, is 
denied.

Entitlement to service connection for sinusitis is denied.  


REMAND

There is a further VA duty to assist the Veteran in 
developing evidence pertinent to a claim for extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(1).  Under 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating may be assigned in the case of "an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

Such factor's affecting the Veteran's employment status and 
frequent hospitalization during the appeal period raised the 
issue of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1), and further may 
determine, after an initial review by the authorities 
pursuant to §§ 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997) (when a veteran is in receipt of the 
maximum combined schedular evaluation possible pursuant to 
the amputation rule of 38 C.F.R. § 4.68, consideration of 
entitlement to an extraschedular rating for the disability at 
issue is still appropriate).  Thus, the Board determines that 
remand for consideration of the issue of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.

The Veteran requests an earlier effective date than May 19, 
1999, for the assignment of a 50 percent rating for PTSD.  In 
November 1996, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996).  In the rating decision sent to 
the Veteran in December 2001, both rating criteria were 
considered.  In subsequent supplemental statements of the 
case, the current regulations were applied and former 
regulations were not considered.  The current criteria, 
however, cannot be used prior to the effective date of 
November 6, 1996.  On remand, the RO should specifically and 
expressly consider the claim under the rating criteria in 
effect both prior to and as of November 7, 1996, applying the 
version more favorable to the Veteran after the effective 
date of the regulatory change.  See VAOPGCPREC 7-2003; 
VAOPGCPREC 3-2000.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of 
a claim for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) regarding his left 
ankle disability, and allow him to 
supplement the record as desired.

2.  Thereafter, consider whether the 
criteria for submission for assignment of 
an extraschedular rating for a left ankle 
disability pursuant to 38 C.F.R. § 
3.321(b)(1), are met.  If such criteria 
are met, the case should be referred to 
the Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  

3.  Consider the claim for an effective 
date earlier than May 19, 1999, for the 
assignment of a 50 percent rating under 
the rating criteria in effect both prior 
to and as of November 7, 1996, applying 
the version more favorable to the Veteran 
after the effective date of the regulatory 
change. 

4.  If any claim continues to be denied, 
send the Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


